Citation Nr: 0838173	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  92-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
residuals of a gunshot wound of the upper right arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that when this matter was previously before 
the Board in June 2003, the Board denied a disability rating 
higher than 30 percent for the veteran's gunshot wound of the 
upper right arm.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in June 2006, the Court vacated the Board's 
June 2003 decision, and remanded this matter to the Board for 
development consistent with the Court's Order.


REMAND

The Board is remanding this case so that a medical opinion 
can be obtained.  

In the June 2006 Order, the Court essentially adopted the 
appellant's arguments for remand, as set out in his brief to 
the Court.  Among those reasons was that, "the Board 
adjudicated [the appellant's] claim without obtaining a 
medical opinion that complied with prior Board remand 
orders."

Under the law of the case doctrine, the Board is not free to 
do anything contrary to the Court's prior action with respect 
to the same claim.  Chisem v. Gober, 10 Vet. App. 526, 527-8 
(1997); Browder v. Brown, 5 Vet. App. 268, 270 (1993).  
Therefore, the Board accepts without deliberation that the 
medical opinion obtained as a result of the Board's August 
1999 remand was inadequate, in that it did not comply with 
the remand instructions.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of his gunshot 
wound residuals of the upper right arm 
during the period of this claim, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected gunshot wound residuals of the 
upper right arm.  The claims folders must 
be made available to and reviewed by the 
examiner.  

*	The examiner should perform or obtain 
all indicated studies deemed 
necessary for a thorough evaluation.  
*	The examiner should confirm that the 
claim folders have been reviewed.  
*	The examiner should specifically 
identify all muscle groups involved 
and identify the nature and extent of 
any current disability and resulting 
functional impairment.  
*	The examiner should provide an 
opinion as to the effects of the 
service-connected disability upon the 
veteran's ordinary activity and work.  
*	The examiner should provide the 
rationale for any opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  
Consideration should be given to both the 
old and the new criteria.  Consideration 
should also be given to whether separate 
and combined disability ratings are 
warranted.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


